                                                                                         4/3/2020

JAMES E. JOHNSON                             THE CITY OF NEW YORK                                       STEFANO PÉREZ
Corporation Counsel                                                                           Assistant Corporation Counsel
                                            LAW DEPARTMENT                                            Phone: (212) 356-2381
                                                                                                        Fax: (212) 356-3509
                                                100 CHURCH STREET                                       sperez@law.nyc.gov
                                                NEW YORK, NY 10007

                                                                              April 2, 2020
        BY ECF
        Honorable Barbara Moses
        United States Magistrate Judge
        Southern District of New York
        Daniel Patrick Moynihan
        United States Courthouse
        500 Pearl Street
        New York, New York 10007-1312
                               Re:    Anton Liverpool v. The City of New York, et. al.,
                                      18-CV-1354 (PAE) (BCM)

        Your Honor:

                       As the attorney assigned to the defense of the above matter, I respectfully write to
        update the Court in advance of the telephonic status conference currently scheduled for
        Thursday, April 8, 2020 at 10:30 a.m. and to respectfully ask that the Court consider adjourning
        the conference to a future date. This application is made without plaintiff’s consent, as plaintiff,
        who appears pro se, is incarcerated at Anthony P. Travisono Intake Service Center in Rhode
        Island and thus, cannot be reached expeditiously.

                       By way of background, plaintiff brings this civil action pursuant to 42 U.S.C. §
        1983 alleging, inter alia, that he was assaulted by other inmates while incarcerated at the Anna
        M. Kross Center as the result of the distribution by correctional staff of a news article about him
        among other inmates at the facility.

                         By Order dated February 4, 2020, the Court directed defendants to respond to
        plaintiff’s letter filed with the Court on January 27, 2020. On February 7, 2020, defendants
        responded to plaintiff’s January 27th letter and respectfully requested that the Court reopen
        discovery for sixty (60) days after such time as plaintiff updated his address with the Court, to
        allow defendants to obtain plaintiff’s properly executed medical releases and corresponding
        medical records, take plaintiff’s deposition, and to facilitate the identification of the John Doe
        defendant that plaintiff purports to name in his Amended Complaint.
                     By Orders dated March 13, 2020 and March 18, 2020, the Court scheduled a
    telephonic status conference for April 8, 2020 to address the parties’ letters to the Court. See
    Docket Nos. 70 and 72. The Court Orders directed defendants’ counsel to send the Orders to the
    Warden immediately and contact the correctional facility to arrange the call and ensure
    plaintiff’s participation in the telephonic conference. Given the Court’s Order dated March 27,
    2020, I immediately sent the Court’s Orders to the Warden of the Anthony P. Travisono Intake
    Service Center and contacted the Warden’s Office to arrange plaintiff’s participation in the April
    8th telephonic conference. To that end, I conferred with both the Assistant to the Warden and
    Deputy Warden Kathy Lyons this week, and both stated that the April 8th conference would
    present a hardship as the facility is grappling with numerous restrictions due to the COVID-19
    outbreak, such as new restrictions on inmate movement and the execution of several new
    emergency protocols.

                  Further, Governor Andrew Cuomo’s Executive Order and pronouncements from
    other governmental and judicial officials, expert recommendations, and to prevent further spread
    of COVID-19, the New York City Law Department is continuing to require that non-essential
    employees work from home. I have been working from home for over two weeks.
    Consequently, it is extremely difficult to work efficiently without the support of Law Department
    resources.

                   Unfortunately, since Your Honor’s last Order, the COVID-19 public health crisis
    has escalated and we are hard-pressed in our ability to move the litigation forward at the present
    time. Given the uncertainty of the current state of affairs, defendants respectfully submit that it
    might be more productive to reschedule the April 8th conference to a future date.

                   We thank the Court for its time, and appreciate Your Honor’s understanding and
    consideration in these trying times.

                                                                Respectfully submitted,
Application GRANTED. The telephonic conference
scheduled for April 8, 2020, at 10:30 a.m., is
ADJOURNED sine die. No later than May 8, 2020,                  S/ Stefano Pérez    ____________
defendants shall submit a letter, updating the Court on         Stefano Pérez
when they anticipate the parties will be prepared to            Assistant Corporation Counsel
participate in a telephonic conference, in light of the         Special Federal Litigation Division
ongoing national public health emergency. To the extent
possible, defendants' letter shall include plaintiff's
position, and any updated information from the the
Anthony P. Travisono Intake Service Center in Rhode
Island (Intake Center). Defendants shall promptly serve
a copy of this Order on plaintiff and file proof of such
service, and shall inform the Warden of the Intake
Center that the April 8 conference has been adjourned.
SO ORDERED.


__________________________________
Barbara Moses, U.S.M.J.
April 3, 2020
                                                    2
